Appeal from two orders of the Family Court, Westchester County, both dated June 6, 1974, (1) one made in the first above-entitled proceeding, which was by respondent to enforce the support provision in a Mexican decree divorcing the parties, and (2) the other made in the second above-entitled proceeding, which was by appellant, to modify said support provision and to cancel the support arrears. Order in the first above-entitled proceeding modified, on the facts and in the exercise of discretion, by (1) changing the direction therein that the arrears be paid at the rate of $5,000 every three months to one that such payment be at the rate of $500 per month and (2) reducing the award of counsel fees from $8,500 to $5,000. As so modified, said order is affirmed, without costs. Order in the second above-entitled proceeding affirmed, without costs. The direction for payment of arrears and the award for counsel fees were excessive to the extent indicated herein. Rabin, Acting P. J., Latham, Cohalan, Christ and Brennan, JJ., concur.